               Case 1:19-cr-00651-LTS Document 452
                                               456 Filed 01/21/21 Page 1 of 2




                                          SAPONE & PETRILLO, LLP
  William S. Petrillo, Esq., Partner                                                      Chase S. Ruddy, Esq., Senior Associate
  Edward V. Sapone, Esq., Partner                                                         Michael Vitaliano, Esq., Associate

         MANHATTAN                                                                                  LONG ISLAND
   1 Penn Plaza, Suite 5315                                                                  1103 Stewart Avenue, Suite 200
  New York, New York 10119                                                                    Garden City, New York 11530
   Telephone: (212) 349-9000                                                                   Telephone: (516) 678-2800
    Facsimile: (212) 349-9003                                                                   Facsimile: (516) 977-1977
  E-mail: ed@saponepetrillo.com                                                             E-mail: william@saponepetrillo.com

                                                                                                     January 21, 2021

  Hon. Laura Taylor Swain
                                                                           MEMO ENDORSED
  United States District Judge
  United States District Court
  Southern District of New York
  500 Pearl Street
  New York, NY 10007

                                          Re:       United States v. Constantinescu, et al.
                                                    Dkt. Nos.: 19-CR-651

  Dear Judge Swain:

         I am CJA counsel to Defendant Florian Martin. Mr. Martin is currently scheduled for a
  remote conference before Your Honor on February 5, 2021. I write to respectfully request a one-
  month adjournment of the scheduled conference date.

          We continue to engage the government in plea negotiations and to review discovery. Mr.
  Martin, who remains in custody at the MCC New York, just gained access this week to a 10TB
  hard drive of discovery. We believe it is important for Mr. Martin to review this discovery so that
  he may participate in his own defense as well as the plea bargaining process. For these reasons,
  we are respectfully requesting a one-month adjournment.

          I have spoken with the government, by AUSA Elizabeth Hanft, who consents to this
  request.

        Mr. Martin consents to the exclusion of time from the speedy trial clock from today through
  whichever date is convenient to the Court.

            The Court’s consideration is greatly appreciated.
The application is granted. The conference is adjourned to March 24, 2021, at 10:30         Respectfully submitted,
a.m. The Court finds pursuant to 18 U.S.C. §3161(h)(7)(A) that the ends of justice
served by an exclusion of the time from today’s date through March 24, 2021, outweigh
the best interests of the public and the defendant(s) in a speedy trial for the reasons     /s/ Edward V. Sapone
stated above. DE# 452 resolved.                                                             Edward V. Sapone, Esq.
SO ORDERED.
Dated: 1/21/2021
/s/ Laura Taylor Swain
Laura Taylor Swain, USDJ
       Case 1:19-cr-00651-LTS Document 452
                                       456 Filed 01/21/21 Page 2 of 2




Cc:   Elizabeth Hanft, Esq.
      Assistant United States Attorney

      Robert Sobelman, Esq.
      Assistant United States Attorney

      Samuel Rothschild, Esq.
      Assistant United States Attorney




                                         2
